DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claims 1-18 are rejected under 35 USC § 101

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-12-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-14-2020, 1-15-2020 and 3-12-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-18, the claims recite 
Independent Claims 1, 7 and 13 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 7 and 13 recite a method, a server and memory device for prioritizing different disbursements for an electronic reverse mortgage application. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “prioritizing different disbursements for an electronic reverse mortgage application“; “determining graphical positions associated with the different disbursements based on the inputs received from the client …“; “assigning priorities to the different disbursements, each priority of the priorities assigned to a corresponding disbursement of the different disbursements based on a corresponding graphical position of the graphical positions“; “generating available proceeds associated with the …reverse mortgage application based on the inputs“; “evaluating the corresponding disbursement of the different disbursements for the .. reverse mortgage application“and “generating in real time prioritized disbursements as outputs to the …reverse mortgage application … based on the available proceeds“; belong to the grouping of certain methods of organizing human activity under commercial or legal interactions as it recites generating and prioritizing available proceeds from reverse mortgages based on user inputs. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1, 7 and 13 recite: “client device”; “electronic “; “graphical user interface“; “sequentially executing the software calculators “; “identifying disbursement calculators associated with the different disbursements associated with the electronic reverse mortgage application, each one of the disbursement calculators“; “electronic database associating software sequences“; “identifying a software sequence of the software sequences in the electronic database, the software sequence associated by the electronic database to the priorities assigned based on the corresponding graphical position of the graphical positions   “. In addition claim 7 recites: “A a hardware processor“; “sequentially executing the disbursement calculators …according to the software sequence“; and ”non-volatile memory“; in addition to claims 1 and 13 reciting: “a memory device storing instructions that, when executed by the hardware processor, perform operations“; and claim 13 reciting: “a 
Claims 1, 7 and 13 recite: “receiving inputs … to an … reverse mortgage application sent from a client …, the inputs specifying different disbursements associated with the … reverse mortgage application”; and “persistently storing …the inputs, the prioritized disbursements, and the numerical sequence defining the priorities for the allocating of the different disbursements associated with the … reverse mortgage application“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving and storing data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claims 1, 7 and 13 recite: Claims 1, 7 and 13 recite: “client device”; “electronic “; “graphical user interface“; “sequentially executing the software calculators “; “identifying disbursement calculators associated with the different disbursements associated with the electronic reverse mortgage application, each one of the disbursement calculators“; “electronic database associating software sequences“; “identifying a software sequence of the software sequences in the electronic database, the software sequence associated by the electronic database to the priorities assigned based on the corresponding graphical position of the graphical positions   “. In addition claim 7 recites: “A a hardware processor“; “sequentially executing the disbursement calculators …according to the software sequence“; and ”non-volatile memory“; in addition to claims 1 and 13 reciting: “a memory device storing instructions that, when executed by the hardware processor, perform operations“; and claim 13 reciting: “a server“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claims 1, 7 and 13 recite: “receiving inputs … to an … reverse mortgage application sent from a client …, the inputs specifying different disbursements associated with the … reverse mortgage application”; and “persistently storing …the inputs, the prioritized disbursements, and the numerical sequence defining the priorities for the allocating of the different disbursements associated with the … reverse mortgage application“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving and storing data. (refer to MPEP 2106.05(g). Under Step 2B further Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-6, dependent on claim 1; claims 8-12 dependent on claim 7; and claims 14-18 dependent on claim 13 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 7 and 13 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1; claim 8 dependent on claim 7; and claim 14 dependent on claim 13 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 2, 8 and 14 recite “wherein the operations further comprise receiving graphical positions … that specify the numerical sequence defining the priorities for the allocating of the different disbursements associated with the … reverse mortgage application”. These claims amounts to no more than receiving graphical positions (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data”; or storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 3 dependent on claim 1; claim 9 dependent on claim 7; and claim 15 dependent on claim 13 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 3, 9 and 15 recite “wherein the operations … lists the prioritized disbursements as the outputs to the … 

Claim 3 dependent on claim 1; claim 9 dependent on claim 7; and claim 15 dependent on claim 13 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1, 7 and 13 respectively, by reciting “generating a graphical user interface”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 4 dependent on claim 3; claim 10 dependent on claim 9; and claim 16 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 4, 10 and 16 recite “wherein the operations further comprise displaying … the prioritized disbursements”. These claims amounts to no more than displaying the prioritized disbursements (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data”; or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 5 dependent on claim 3; claim 11 dependent on claim 9; and claim 17 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 5, 11 and 17 recite “wherein the operations further comprise sending …as a response to the inputs sent from the client device”. These claims amounts to no more than sending data (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data”; or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 

Claim 6 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “changing any of the available proceeds associated with the … reverse mortgage application”; and “regenerating … the prioritized disbursements … based on the changing of the available proceeds“; it adds to the abstract idea of generating and prioritizing available proceeds from reverse mortgages based on user inputs by changing any of the available proceeds associated with the reverse mortgage application and regenerating the prioritized disbursements based on the changing of the available proceeds without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1, by reciting “sequentially re- executing the software calculators”. Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 12 dependent on claim 7; and claim 18 dependent on claim 13; merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 12 and 18 recite “generating a webpage that specifies the prioritized disbursements as the outputs to the …reverse mortgage application”. These claims amounts to no more than presenting the prioritized disbursements as outputs to the reverse mortgage application (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data”; or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claims [1-6] are also rejected under 35 USC §101 as being directed to non-statutory subject matter, since the scope of the claimed computer storage medium does not preclude it from being a transitory medium that stores a transitory signal, which is considered non-statutory non-patentable subject matter.

Regarding claim 1, under the broadest reasonable interpretation of the claim (BRI) the claimed “memory device storing instructions” may be a transitory storage medium having one or more patent ineligible transitory signals stored thereon.  Amending this claim to recite a “non-transitory memory device storing instructions, or a non-transitory computer-readable storage medium” will overcome this rejection. 

Claims 2-6 depend from, inherit the limitations from, and fail to cure this deficiency of claim 1. Therefore, these claims are rejected for the grounds and rationale used to reject claim 1. 


Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Advani (US 2007/0265960 A1) teaches: a computer method for automating person-to-person reverse mortgages comprising receiving from a user over a computer network a request to create a person-to-person reverse mortgage; and transmitting a schedule for the reverse mortgage over the computer network to the user. The method may further comprise receiving from the user over the computer network at least one custom periodic payment amount for a payment period of the reverse mortgage; generating a custom schedule based on the custom periodic payment amount; and transmitting the custom schedule over the computer network to the user. The method may also comprise receiving from the user over the computer network at least one of an age and a gender of at least one participant in the reverse mortgage or of the participant's spouse; determining a recommended loan duration for the reverse mortgage based on a mortality table using at least one of the age and the gender; and transmitting the recommended loan duration over the computer network to the user. The schedule may be based on a periodic cost-of-living adjustment, and/or a periodic home appreciation adjustment. The schedule may also include payment of third party loan fees, which may be due in an initial payment by at least one participant in the reverse mortgage; and/or may be due to be repaid with interest at the completion of the reverse mortgage; or may be due to be paid over a plurality of payment periods as part of payments in the payment periods. The method may also comprise transmitting to the user over the computer network at least one set of recommended loan terms based on pre-determined suggested loan-to-value (LTV) ratios.  
"user priorities" for reverse mortgages are accomplished or implemented. Advani merely states that a borrower inputs his/her’s "constraints, flexibility, and priorities," and a computer program creates comparisons for different loans "against each user priority" See [0006] and [0051]-[0052]. Furthermore, Advani does not mention "sequence" nor a "disbursement sequence". In addition Advani speaks nothing about "software calculators that correspond to the disbursements," with "each software calculator ... corresponding to a disbursement of the disbursements"

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/PIERRE L MACCAGNO/
Examiner, Art Unit 3699

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699